Case 1:20-cr-00007-KBJ Document1 Filed 01/07/20

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA ;

 

v. ' Criminal No.
RENITA JENIFER,
Defendant. :
INFORMATION
Count One

The United States charges that:

Page 1 of 1

On or about February 26, 2018, in the District of Columbia, the defendant, RENITA

JENIFER, a resident of District Heights, Maryland, did willfully aid and assist in, and procure,

counsel, and advise the preparation and presentation to the Intemal Revenue Service of a U.S.

Individual Income Tax Return, Form 1040, for Individual A for the calendar year 2017. The

return was false and fraudulent as to a material matter in that, as RENITA JENIFER knew, the

return fraudulently claimed Schedule A itemized deductions, including charitable gifts by cash or

check, in excess of the amounts paid by Individual A, and fraudulently claimed Schedule C

business expenses in excess of the expenses incurred by Individual A.

In violation of Title 26, United States Code, Section 7206(2).

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General
Department of Justice, Tax Division

By: \al ill Yo

William B. Guappone (NC Bar #46075)
Melissa S. Siskind (DC Bar # 984681)

Trial Attorneys
